Citation Nr: 1643563	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Board reopened remanded the issue on appeal for additional development in July 2014. The requested opinion having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As reopening has already been granted, new and material evidence need not be addressed herein.

The Board also reopened and remanded the issue of entitlement to service connection for a right knee disability in July 2014, service connection for which was subsequently granted in an October 2014 rating decision. As the grant of service connection constitutes a full grant of the benefits sought, that issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, while the Veteran perfected an appeal as to the issues of the propriety of a rating reduction for a bilateral hearing loss disability and entitlement to an increased rating for a bilateral hearing loss disability in January 2010, he withdrew his appeal of those issues in December 2010, prior to their certification to the Board. As such, those issues are not on appeal.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDING OF FACT

Left knee arthritis is related to the Veteran's service-connected right knee arthritis.


CONCLUSION OF LAW

Left knee arthritis is proximately due to or a subsequent manifestation of the already service-connected arthritis of the right knee.  38 C.F.R. §§ 3.303, 3.310


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). 

Additionally, Compensation Service has provided guidance with respect to arthritis specifically. In evaluating arthritis of the spine, the principles for extending service connection to joints affected by the subsequent development of degenerative arthritis (as contemplated under 38 CFR 4.71a, Diagnostic Code 5003), is not dependent on the choice of Diagnostic Code. For example, if a Veteran is service connected for degenerative arthritis of the spine under 38 CFR 4.71a, Diagnostic Code 5242 and subsequently develops degenerative arthritis in the right elbow, with no intercurrent cause noted, the principles of extending service connection to joints, as contemplated in 38 CFR 4.71a, Diagnostic Code 5003, apply even though the Veteran is rated under 38 CFR 4.71a, Diagnostic Code 5242. Thus, in that example, service connection for arthritis of the right elbow may be established.

In this case, the Veteran was granted service connection for his right knee under Diagnostic Code 5260, governing limitation of flexion. The AOJ did not limit the grant of service connection to traumatic arthritis and did not code the grant of service connection of osteoarthritis as DC 5010.  In fact, there was a failure to provide any code arthritis code.

The evidence of record establishes that osteoarthritis is present in the left knee, and there is no evidence of a clear intercurrent cause to which the left knee osteoarthritis is attributable. As noted above, the AOJ could have coded the disability under Diagnostic Code 5010 to reflect traumatic arthritis or used word trauma to restrict the grant. Such was not done in the controlling section of the rating decision. The analysis section of the rating decision does not control the action part of the rating decision. As the left knee osteoarthritis is a subsequent manifestation of the already service-connected chronic disease of right knee osteoarthritis, service connection for the left knee osteoarthritis is granted. 38 C.F.R. §§ 3.303(b).


ORDER

Entitlement to service connection for left knee arthritis is granted.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


